Citation Nr: 1533173	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision granted the Veteran service connection for PTSD and assigned an initial 30 percent disability rating effective September 26, 2006.  An April 2011 rating decision granted the Veteran a higher initial rating of 50 percent effective September 26, 2006.  

The Veteran testified before the undersigned in August 2011.  A transcript of the hearing is of record.

In September 2011, this appeal was remanded by the Board for additional development and a claim for entitlement to a TDIU was referred to the RO for appropriate action.  In September 2013, the claims were again remanded for additional development.

In a June 2014 decision, the Board denied the Veteran's claims for an initial disability rating in excess of 50 percent for PTSD and a TDIU.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A private attorney represented the Veteran in his appeal to the Court.  In May 2015, the parties filed a Joint Motion for Remand (JMR) asking the Court to vacate (set aside) the Board's June 2014 decision, and to remand the claim back to the Board for further development and readjudication in compliance with directives specified.  The Court granted the JMR and issued an Order in May 2015.       

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth in the JMR, the parties agreed that remand is warranted because the Board failed to ensure that VA's duty to assist was fulfilled.   

In October 2013, the Veteran submitted a statement indicating that he was seeing VA mental health providers Dr. M. and A.P.M., CSW and gave their addresses and telephone numbers.  The JMR provides that there are no records from these providers in the Veteran's claims file and no indication in the record that VA attempted to get these records after the Veteran stated that he was still being treated by them.  Accordingly, it was agreed that remand is warranted to obtain records from Dr. M. and A.P.M., CSW.

Upon further review of the Veteran's claims file, the Board notes that pages 4 and 5 of treatment records received from the Richmond VA Medical Center, that were added to the Veteran's Virtual VA file in May 2013, show that "Dr. M." is actually G.G.M., a primary care physician's assistant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 2006 to the present, specifically to include those of G.G.M., Physician Assistant, as identified by the Veteran on an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142) received October 31, 2013.

2.  Obtain all treatment records from A.P.M., CSW as identified by the Veteran on a Statement in Support of Claim (VA Form 21-4138) received October 31, 2013.   

3.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




